                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                            Plaintiff,                                                 8:19CR96

          vs.
                                                                                        ORDER
 LEANDER WOODHULL,

                            Defendant.


         This matter is before the Court on the Motion for Brady and Other Evidence, and Request
for Hearing (Filing No. 28) filed by Defendant, Leander Woodhull. Defendant filed a brief (Filing
No. 29) in support of the motion and the government filed a brief (Filing No. 31) in opposition.
The Court will grant the motion, in part.
         On March 19, 2019, Defendant was charged in a single-count Indictment with engaging in
a sexual act with a person under the age of 12, in violation of 18 U.S.C. §§ 2241(c), 2246(2)(D),
and 1153(a). (Filing No. 1). The Court entered a progression order setting April 2, 2019, as the
deadline for counsel to produce discovery pursuant to Federal Rule of Criminal Procedure 16, and
directed counsel to adhere to the continuing duty to disclose discovery. (Filing No. 13 at p. 1).
Although the government has produced discovery, Defendant seeks an order compelling the
government to provide additional documents as enumerated in his motion.
         As an initial matter, Defendant’s motion fails to set forth the statement required by
NECrimR 12.3(b)(3).1 Moreover, the government represents it has already provided most of the
discovery requested by Defendant, which moots many of Defendant’s requests. (See Filing No.
31 regarding Request Nos. 4, 6, 7, 9, 10-15). The government acknowledges its continuing duty
to provide discovery. (See Filing No. 31 regarding Request Nos. 16-17). The government further
acknowledges its constitutional obligation to provide exculpatory evidence pursuant to Brady and
impeachment evidence pursuant to Giglio. (See Filing No. 31 regarding Request No. 5). The


         1
           This rule provides, “A motion seeking discovery or disclosure of evidence must include a statement
verifying that (A) the moving party’s attorney conferred with the opposing attorney in person or by telephone in a
good-faith effort to resolve the issues raised in the motion and (B) the parties were unable to reach an agreement. This
showing must also state the date, time, and place of the communications and the names of all participating persons.”
government has also agreed to allow Defendant to review any polygraph raw data material. (See
Filing No. 31 regarding Request No. 8). Finally, the government has offered to submit to the Court
for in camera review: 1) records of certain federal juvenile adjudications; 2) certain mental health
and medical records; and 3) information identifying certain mental health providers. (See Filing
No. 31 regarding Request Nos. 1-3). In the event the Court orders the government to produce any
such materials to Defendant, the government requests that such disclosure be made subject to an
appropriate protective order. Accordingly,


       IT IS ORDERED:
       1. Defendant’s Motion for Brady and Other Evidence, and Request for Hearing (Filing
           No. 28) is granted, in part;
       2. The government shall continue to produce discovery pursuant to Federal Rule of
           Criminal Procedure 16 and in accordance with its constitutional obligations concerning
           exculpatory and impeachment evidence;
       3. Counsel shall meet and confer regarding any documents to be submitted for the Court’s
           in camera review and the submission of an agreed upon protective order for the Court’s
           consideration; and
       4. Defendant’s motion is otherwise denied.


       Dated this 31st day of May, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                 2
